Title: Memorandum from Edmund Randolph, [ca. 28–30 May 1793]
From: Randolph, Edmund
To: Jefferson, Thomas



[ca. 28–30 May 1793]

Minutes of reasons, which operated with E. R. in advising the expulsion of the Genet privateer.
1. That it is the prerogative of every nation to prohibit acts of sovereignty to be done within its limits by another nation, except where treaties otherwise provide, or those acts relate to the privileges of ministers.
2. That it is the peculiar prerogative of every neutral nation, to prohibit such acts of sovereignty, going to the injury of one of the warring powers.
3. That the granting of a commission within the limits of the U.S. is an attack upon their sovereignty.
4. That the granting of a commission to citizens of the U.S. within their limits, who are liable to punishment, is an attack upon their sovereignty.
5. That for an attack on their sovereignty, the U.S. are judges of the measure of satisfaction; and it seems to be a satisfaction, allied to the attack, that the vessel, which has been thus illegally commissioned, and illegally manned in part, should be put out of the protection of the U.S.
6. That reasons of expediency may concur, to enforce these reasons of  right; as it is always adviseable for a neutral nation, to avoid even a suspicion of the faith of its neutrality.
